Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the communication and claim amendment
filed on 07/25/2022; Claims 15-20 have been withdrawn; Claim 1 has been amended; and claims 1 and 9 are independent claims.  Claims 1-14 have been examined and are pending.  This Action is made FINAL.
Response to Arguments
Claim interpretation under 35 USC §112 (f) is maintained for the following reasons:
Claim 1 recites “the first controller comprising one or more processors and communicatively connected to an external network, wherein the first controller is configured to receive ...;” and a” second controller of the second electrical device comprising one or more processors, the second controller is configured to determine …”
 Claim limitations that meet the three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.   Following is the three-prong analysis:
The claim limitation uses a term as a substitute for “means” that is a generic place holder (i.e., “controller” is a generic place holder).
The generic place holder is modified by functional language (i.e., “determine”, “receive” are a functional language).
The generic place holder is not modified by sufficient structure, material, or acts for performing the claimed function.
As the claim limitation meets the 3-prong test, the claim limitation is interpreted under 35 USC 112(f).
Applicants’ arguments in the instant Amendment, filed on 07/25/2022, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicants argue: Muller does not disclose or suggest a first controller of a first electrical device, the first controller is configured to receive a first message and a second message generated from an external network, the first message comprising a plurality of authentication codes, the second message comprising usage credits associated with a second electrical device, the first controller is further configured to extract a first authentication code of the first message, determine whether the first authentication code is valid, and in response to the determination that the first authentication code is valid, transmit a second authentication code of the first message for requesting a first communication link between the first electrical device and the second electrical device (Applicant Remarks/Arguments, pages 8-11, filed 07/25/2022).
         The Examiner disagrees with the Applicants. The Examiner respectfully submits that Johannes does disclose the aforementioned limitations as the following:
Johannes discloses a first controller of a first electrical device (Johannes: fig. 1, par. 0062, control program 21 in smart phone 20 as electronic device), the first controller is configured to receive a first message and a second message generated from an external network, the first message comprising a plurality of authentication codes, the second message comprising usage credits associated with a second electrical device (Johannes: fig. 1, 4, 5 pars. 0069, 0083, server(30) sends list in with Authorization tokens BT  to smart phone 20 [i.e. 1st message]; fig. 5, par. 0090, server (30) sends requested number of “software-Tickets ST” to smartphone 20 [i.e. second message] in step 530; par. 17, Authorization token represents security element of for access permission [i.e. a period of validity] to a particular electronic device; par. 0010, Software-Tickets represent power consumption credits),  the first controller is further configured to extract a first authentication code of the first message (Johannes: fig. 4, par. 0082, ... the smartphone 20 receives and stores the authorization tokens BT [i.e. 1st authentication code], preferably in the form of a list), determine whether the first authentication code is valid, and in response to the determination that the first authentication code is valid (Johannes: fig. 2, past. 0075, Authorization token BT are signed with private server key SK can be validated by using the public sever key PK), transmit a second authentication code of the first message for requesting a first communication link between the first electrical device and the second electrical device (Johannes: fig. 5, step 550 [i.e. a second authentication code], pars. 0096, 0097, In order for the socket/switch to accept a Software Ticket ST, the smartphone application [i.e. application program 21] must first authenticate itself with Authentication token BT, the smartphone sends a particular matching Authentication token BT to selected socket device)). It is clear that Johannes does teach the aforementioned limitations. 
Applicants’ arguments with respect to claims 1-14 have been considered but are moot in view of the new ground(s) of rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the first controller is configured to receive, and the second controller is configured to determine recited in claims 1-8.  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Muller Johannes (“Johannes,” EP3424772A1, Patent Translate, published Jan. 19, 2019) in view of Jeon (“Jeon,” US 2002/0046429, published Apr. 25, 2002).
Regarding claim 1, Johannes teaches a system for controlling electrical devices based on usage credits associated with a plurality of electrical devices, comprising: 
 a first controller of a first electrical device (Johannes: fig. 1, par. 0062, control program 21 in smart phone 20 as electronic device), the first controller comprising one or more processors and communicatively connected to an external network, wherein the first controller is configured to receive a first message and a second message generated from an external network, the first message comprising a plurality of authentication codes, the second message comprising usage credits associated with a second electrical device (Johannes: fig. 1, 4, 5 pars. 0069, 0083, server (30) sends list in with Authorization tokens BT to smart phone 20 [i.e. processor including in smart phone 20] ; fig. 5, par. 0090, server (30) sends requested number of “Software-Tickets ST” to smartphone 20 in step 530; par. 17, Authorization Token represents security element of for access permission to a particular electronic device; par. 0010, Software-Tickets represent power consumption credits; par. 0067), the first controller is further configured to extract a first authentication code of the first message (Johannes: fig. 4, par. 0082, ... the smartphone 20 receives and stores the authorization tokens BT, preferably in the form of a list), determine whether the first authentication code is valid, and in response to the determination that the first authentication code is valid (Johannes: fig. 2, par. 0075, Authorization Token BT are signed with private server key SK can be validated by using the public sever key PK), transmit a second authentication code of the first message for requesting a first communication link between the first electrical device and the second electrical device (Johannes: fig. 5, step 550, pars. 0096, 0097, In order for the socket/switch to accept a Software Ticket ST, the smartphone application must first authenticate itself with Authentication Token BT, the smartphone sends a particular matching Authentication Token BT to selected socket device); and 
a second controller of the second electrical device (Johannes: fig. 1, pars. 0061, 0064, control module 15 of switch integrated into power socket or washing machine or sauna), the second controller is configured to determine whether to establish the first communication link based on the second authentication code of the first message (Johannes:  pars. 0096,0097, In order for the socket/switch to accept a Software Ticket ST, the switch validates the signatures of  Authorization Token BT, the validity of the period of validity and whether the device the device identifier VK matches), and if the communication link is established, receive a first portion of the usage credits via the established first communication link for controlling the second electrical device (Johannes: fig. 5, step 560, par. 0104, after validating vice specific pars. 0096, 0097,… Authorization Token BT, establish connection to receive “Software Ticket ST” to set to the socket free for use).
Johannes discloses a second controller of the second electrical device but does not explicitly disclose the second controller comprising one or more processors.
However, in an analogous art, Jeon discloses a second controller of a second electrical device comprising one or more processors (Jeon: par. 0018; The controller 20 includes a central processing unit (CPU) 21 for processing the command inputted by the key input unit 10 and generating the operation control signal in accordance with the processed result to control the operation of each component in the washing machine 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jeon with the method and system of Johannes to include the second controller comprising one or more processors. One would have been motivated to facilitate online sensing and managing a using pattern of a user and an abnormal state of a washing machine for the user's convenience, thereby improving the reliability and performance of the machine (Jeon: par. 0010).
Regarding claim 2, The combination of Johannes and Jeon discloses the system of claim 1.  Although Johannes and Jeon do not explicitly disclose wherein the first controller is configured to determine a second portion of usage credits for controlling the first electrical device. 
However, these additional features above can be easily derived or be obvious for the skilled person from the features of Johannes (Johannes: fig. 2, past. 0075, Authorization Token BT are signed with private server key SK can be validated by using the public sever key PK).
Regarding claim 3, The combination of Johannes and Jeon discloses the system of claim 1.  The combination of Johannes and Jeon further discloses, wherein the first controller is configured to connect to the external network for receiving the messages (Johannes: fig. 1, par. 0067, smartphone has WLAN or mobile network connection to server; pars. 0069, 0083) and the second controller is configured to be unable to connect to the external network (Johannes: fig. 1, par. 0012, no communication interface between switch and server, switch has no network connection;).
Regarding claim 4, The combination of Johannes and Jeon discloses the system of claim 1. The combination of Johannes and Jeon further discloses, wherein the second controller is configured to stop a function of the second electrical device if the first communication link with the first electrical device has been disrupted for a predetermined amount of time (Johannes: pars. 0024-0025, Switch updates its time base via the time base of the last received Authorization Token BT.  An internal timer (e.g. 1 day) from that last reception BT time base defines for how long a software-ticket with a particular validation period gets still accepted; par. Jeon: par. 0018). 
Regarding claim 5, The combination of Johannes and Jeon discloses the system of claim 1. The combination of Johannes and Jeon further discloses, wherein the first controller is configured to transmit a third authentication code of the first message to a third controller of a third electrical device for requesting a second communication link between the first electrical device and the third electrical device (Johannes: par. 0016 ,.. the user ID can be used to allocate a list of electrical devices of other switched sockets of appliances assigned which user can user via the Authorization Token BT send to smartphone), wherein the third electrical device is configured to determine whether to establish the second communication link based on the third authentication code, and if the second communication link is established, the first controller is configured to transmit a second portion of usage credits to the third controller via the established second communication link (Johannes: par. 0016 ,., the user ID can be used to allocate a list of electrical devices of other switched sockets of appliances assigned which user can user via the Authorization Token BT send to smartphone; See also pars. 0096, 0097). 
Regarding claim 6, Johannes discloses the system of claim 5.  Although Johannes and Jeon do not explicitly disclose, wherein the first controller is configured to determine the first portion of usage credits and the second portion of usage credits based on a priority value of the second electrical device and a priority value of the third electrical device. 
However, these features any such charging priority values between devices can be easily derived or be obvious based on administrative constraints for one of ordinary skill in the art.
Regarding claim 7, Johannes discloses the system of claim 1. Although Johannes and Jeon do not explicitly disclose, wherein the second controller is configured to receive a third authentication code of the first message from the first controller via the first communication link, transmit the third authentication code to a third controller of a third electrical device for requesting a second communication link between the second electrical device and the third electrical device, wherein the third electrical device is configured to determine whether to establish the second communication link based on the third authentication code, and if the second communication link is established, the second controller is configured to transmit a second portion of usage credits to the third controller via the second communication link. 
However, these additional features above can be easily derived from the features of Johannes (Johannes: par. 0016, … the user ID can be used to allocate a list of electrical devices of other switched sockets of appliances assigned which user can user via the Authorization Token BT send to smartphone; See also pars. 0096, 0097).
Regarding claim 8, The combination of Johannes and Jeon discloses the system of claim 1. The combination of Johannes and Jeon discloses, wherein the second controller is configured to update a status of usage credits associated with second electrical device in accordance with the transmitted first portion of usage credits, monitor usage of the second electrical device, and track remaining usage credits based on the status of usage credits and the monitored usage (Johannes: par. 0031, 0035, 0037; the switch is configured to store a blocking list with ticket identifiers of Software tickets that have already been used and compare the respective identifier with the blocking list before the electrical is activated …; pars. 0035, 0057).
Regarding claim 9, claim 9 is directed to a method for controlling electrical devices based on usage credits associated with a plurality of electrical devices associated with the method claimed in claim 1; claim 9 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Regarding claim 11, claim 11 is similar in scope to claim 3, and is therefore rejected under similar rationale.
Regarding claim 12, claim 12 is similar in scope to claim 5, and is therefore rejected under similar rationale.
Regarding claim 14, claim 14 is similar in scope to claim 8, and is therefore rejected under similar rationale.
Regarding claim 10, claim 10 is similar in scope to claim 2, and is therefore rejected under similar rationale.
Regarding claim 13, claim 13 is similar in scope to claim 6, and is therefore rejected under similar rationale.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Canh Le whose telephone number is 571-270-1380. The examiner can normally be reached on Monday to Friday 6:00AM to 3:30PM other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Canh Le/
Examiner, Art Unit 2439

November 12th, 2022


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439